UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06623 Nuveen California Select Tax-Free Income Portfolio (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:3/31 Date of reporting period:6/30/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen California Select Tax-Free Income Portfolio (NXC) June 30, 2014 Principal Amount (000) Description (1) Optional Call Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 96.8% MUNICIPAL BONDS – 96.8% Consumer Staples – 3.8% $ 85 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 BB+ $ 81,258 County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Revenue 9/14 at 100.00 A1 Bonds, Fresno County Tobacco Funding Corporation, Series 2002, 5.625%, 6/01/23 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/17 at 100.00 B Bonds, Series 2007A-1, 5.000%, 6/01/33 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 B– Bonds, Series 2005A-1, 5.500%, 6/01/45 Total Consumer Staples Education and Civic Organizations – 4.1% California Educational Facilities Authority, Revenue Bonds, Santa Clara University, Series 4/18 at 100.00 Aa3 2008A, 5.625%, 4/01/37 45 California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 10/15 at 100.00 A3 2005A, 5.000%, 10/01/35 35 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/15 at 100.00 A2 2006, 5.000%, 11/01/21 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education – 6/22 at 102.00 N/R Multiple Projects, Series 2014A, 7.250%, 6/01/43 California Statewide Communities Development Authority, School Facility Revenue Bonds, 7/21 at 100.00 BBB– Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 Total Education and Civic Organizations Health Care – 7.4% California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard 8/24 at 100.00 AA Children’s Hospital, Series 2014A, 5.000%, 8/15/43 California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, 10/24 at 100.00 AA Series 2014A, 5.000%, 10/01/38 California Health Facilities Financing Authority, Revenue Bonds, Rady Children’s Hospital – 8/21 at 100.00 A1 San Diego, Series 2011, 5.250%, 8/15/41 California Statewide Community Development Authority, Revenue Bonds, Children’s Hospital of 8/17 at 100.00 BBB+ Los Angeles, Series 2007, 5.000%, 8/15/47 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente 8/16 at 100.00 A+ System, Series 2001C, 5.250%, 8/01/31 California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente 4/17 at 100.00 A+ System, Series 2007A, 4.750%, 4/01/33 Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 12/17 at 100.00 BBB 2008A, 8.250%, 12/01/38 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Ba1 6.625%, 11/01/29 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Ba1 6.000%, 11/01/41 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 12/21 at 100.00 BB 7.500%, 12/01/41 Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 1/21 at 100.00 A– 2011, 6.500%, 1/01/41 Total Health Care Housing/Multifamily – 1.0% California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/20 at 100.00 BBB Series 2010A, 6.400%, 8/15/45 California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects 8/22 at 100.00 BBB Series 2012A, 5.500%, 8/15/47 California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 25 5.250%, 8/15/39 8/24 at 100.00 BBB 65 5.250%, 8/15/49 8/24 at 100.00 BBB Total Housing/Multifamily Housing/Single Family – 0.0% 35 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 2/16 at 100.00 A– 8/01/30 – FGIC Insured (Alternative Minimum Tax) Industrials – 1.2% California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Republic No Opt. Call BBB+ Services Inc., Series 2002C, 5.250%, 6/01/23 (Mandatory put 12/01/17) (Alternative Minimum Tax) Tax Obligation/General – 32.4% California State, General Obligation Bonds, Various Purpose Series 2009, 5.500%, 11/01/39 11/19 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 Aa3 California State, General Obligation Bonds, Various Purpose Series 2012, 5.250%, 4/01/35 4/22 at 100.00 Aa3 Golden West Schools Financing Authority, California, General Obligation Revenue Refunding Bonds, School District Program, Series 1999A: 0.000%, 8/01/16 – NPFG Insured No Opt. Call AA– 0.000%, 2/01/17 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/17 – NPFG Insured No Opt. Call AA– 0.000%, 2/01/18 – NPFG Insured No Opt. Call AA– Mountain View-Los Altos Union High School District, Santa Clara County, California, General Obligation Capital Appreciation Bonds, Series 1995C: 0.000%, 5/01/17 – NPFG Insured No Opt. Call Aa1 0.000%, 5/01/18 – NPFG Insured No Opt. Call Aa1 Palomar Pomerado Health, California, General Obligation Bonds, Convertible Capital Appreciation, Election 2004 Series 2010A: 0.000%, 8/01/34 No Opt. Call A+ 0.000%, 8/01/35 No Opt. Call A+ San Bernardino Community College District, California, General Obligation Bonds, Election of No Opt. Call Aa2 2008 Series 2009B, 0.000%, 8/01/44 Sunnyvale School District, Santa Clara County, California, General Obligation Bonds, Series 9/15 at 100.00 AA+ 2005A, 5.000%, 9/01/26 – AGM Insured West Hills Community College District, California, General Obligation Bonds, School Facilities 8/31 at 100.00 AA Improvement District 3, 2008 Election Series 2011, 0.000%, 8/01/38 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 27.0% Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, 9/14 at 100.00 N/R Series 2003, 5.625%, 10/01/33 – RAAI Insured California State Public Works Board, Lease Revenue Bonds, Department of Corrections & 9/23 at 100.00 A1 Rehabilitation, Various Correctional Facilities Series 2013F, 5.250%, 9/01/33 California State Public Works Board, Lease Revenue Bonds, Department of Corrections, No Opt. Call AA– Calipatria State Prison, Series 1991A, 6.500%, 9/01/17 – NPFG Insured California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/19 at 100.00 A1 2009-I, 6.375%, 11/01/34 Capistrano Unified School District, Orange County, California, Special Tax Bonds, Community 9/15 at 100.00 AA– Facilities District 98-2, Series 2005, 5.000%, 9/01/24 – FGIC Insured Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation 9/16 at 101.00 A Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured Escondido Joint Powers Financing Authority, California, Revenue Bonds, Water System Financing, 3/22 at 100.00 AA– Series 2012, 5.000%, 9/01/41 Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana 10/15 at 100.00 A Redevelopment Project, Series 2005A, 5.000%, 10/01/32 – AMBAC Insured Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa 10/14 at 100.00 A– Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment 5/17 at 100.00 BBB+ Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/23 – AMBAC Insured Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 55 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester 9/15 at 100.00 A1 Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured National City Community Development Commission, California, Tax Allocation Bonds, National 8/21 at 100.00 A– City Redevelopment Project, Series 2011, 6.500%, 8/01/24 Norco Redevelopment Agency, California, Tax Allocation Bonds, Project Area 1, Series 2009, 3/18 at 100.00 A+ 7.000%, 3/01/34 50 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment 9/21 at 100.00 BBB+ Project, Series 2011, 6.750%, 9/01/40 Patterson Public Finance Authority, Revenue Bonds, California, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R 60 Patterson Public Finance Authority, Revenue Bonds, California, Community Facilities District 9/23 at 100.00 N/R 2001-1, Subordinate Lien Series 2013B , 5.875%, 9/01/39 Perris Union High School District Financing Authority, Riverside County, California, Revenue Bonds, Series 2011: 50 6.000%, 9/01/33 9/21 at 100.00 N/R 6.125%, 9/01/41 9/21 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community 9/18 at 100.00 BBB– Development Project, Refunding Series 2008A, 6.500%, 9/01/28 Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 9/21 at 100.00 BBB+ 2011A, 5.750%, 9/01/30 30 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project 10/21 at 100.00 A– Area, Series 2011B, 6.500%, 10/01/25 Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, No Opt. Call AA– 5.400%, 11/01/20 – NPFG Insured San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, 4/22 at 100.00 AAA Series 2012A, 5.000%, 4/01/42 25 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 2/21 at 100.00 A– Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 25 7.000%, 8/01/33 2/21 at 100.00 BBB+ 30 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 AA– Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured San Mateo County Transit District, California, Sales Tax Revenue Bonds, Series 2005A, 5.000%, 6/15 at 100.00 AA 6/01/21 – NPFG Insured Santa Clara County Board of Education, California, Certificates of Participation, Series 2002, 9/14 at 100.00 AA– 5.000%, 4/01/25 – NPFG Insured Santa Clara Valley Transportation Authority, California, Sales Tax Revenue Bonds, Series 4/17 at 100.00 AA+ 2007A, 5.000%, 4/01/36 – AMBAC Insured 40 Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 4/21 at 100.00 N/R 7.000%, 10/01/26 Travis Unified School District, Solano County, California, Certificates of Participation, 9/16 at 100.00 A3 Series 2006, 5.000%, 9/01/26 – FGIC Insured Turlock Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2011, 3/21 at 100.00 BBB+ 7.500%, 9/01/39 70 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, 9/21 at 100.00 A– Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 Total Tax Obligation/Limited Transportation – 5.8% Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Series 7/14 at 100.00 BBB– 1995A, 5.000%, 1/01/35 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding 1/24 at 100.00 BB+ Bonds, Junior Lien Series 2013C, 6.500%, 1/15/43 Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Refunding Bonds, Series 2013A: 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Port of Oakland, California, Revenue Bonds, Refunding Series 2012P, 5.000%, 5/01/31 No Opt. Call A+ (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 4.2%(4) Roseville Joint Union High School District, Placer County, California, General Obligation 8/15 at 100.00 AA(4) Bonds, Series 2006B, 5.000%, 8/01/27 (Pre-refunded 8/01/15) – FGIC Insured Sacramento City Unified School District, Sacramento County, California, General Obligation 7/15 at 100.00 A1(4) Bonds, Series 2005, 5.000%, 7/01/27 (Pre-refunded 7/01/15) – NPFG Insured Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, Series 6/16 at 100.00 AA(4) 2006, 5.000%, 12/01/31 (Pre-refunded 6/01/16) – FGIC Insured San Mateo Union High School District, San Mateo County, California, Certificates of Participation, 12/17 at 100.00 N/R(4) Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured Total U.S. Guaranteed Utilities – 6.9% Imperial Irrigation District, California, Electric System Revenue Bonds, Refunding Series 11/20 at 100.00 AA– 2011A, 5.500%, 11/01/41 Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series No Opt. Call A 2007A, 5.500%, 11/15/37 Merced Irrigation District, California, Certificates of Participation, Water and Hydroelectric 9/16 at 64.56 A Series 2008B, 0.000%, 9/01/23 Merced Irrigation District, California, Electric System Revenue Bonds, Series 2005, 5.125%, 9/15 at 100.00 N/R 9/01/31 – SYNCORA GTY Insured Total Utilities Water and Sewer – 3.0% Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost 4/23 at 100.00 AA– Recovery Prepayment Program, Series 2013A, 5.000%, 10/01/34 California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012: 5.000%, 7/01/37 (Alternative Minimum Tax) No Opt. Call Baa3 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 4/16 at 100.00 AA– 5.000%, 4/01/36 – NPFG Insured Total Water and Sewer $ 108,950 Total Long-Term Investments (cost $85,241,511) Other Assets Less Liabilities - 3.2% Net Assets - 100% $ 95,004,284 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of June 30, 2014, the cost of investments was $85,220,789. Gross unrealized appreciation and gross unrealized depreciation of investments as of June 30, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen California Select Tax-Free Income Portfolio By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:August 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:August 29, 2014 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:August 29, 2014
